Citation Nr: 0303517	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-17 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for urethritis, evaluated 
as 20 percent disabling for the period from November 12, 
1996, to December 27, 2001, and 40 percent disabling for the 
period from December 28, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Roanoke, Virginia RO that denied entitlement to an 
increased (compensable) rating for urethritis.  

This case was before the Board in September 2000 when it was 
remanded for additional development.  By rating decision 
dated in June 2002, the RO granted an increased rating for 
urethritis, assigning a 20 percent evaluation from November 
12, 1996, and a 40 percent evaluation from December 28, 2001.  
Thereafter, the veteran continued his appeal.


FINDINGS OF FACT

1.  For the period from November 12, 1996, to December 27, 
2001, the veteran's service-connected urethritis was 
productive of voiding dysfunction with a daytime voiding 
interval of no less than two hours and nocturia no more than 
three times a night.

2.  Since December 28, 2001, the veteran's service-connected 
urethritis has been manifested by frequency and incontinence, 
but has not required the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
urethritis for the period from November 12, 1996, through 
December 27, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.115a, 
4.115b, Diagnostic Code 7518 (2002).

2.  The criteria for a rating greater than 40 percent for 
urethritis for the period from December 28, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7518 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's 
September 2000 remand, and letters from the RO to the 
veteran, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Specifically, in a letter sent to the veteran in October 
2001, he was notified that to save time, he should obtain any 
private medical records.  However, VA could obtain such 
records if he submitted the complete name and addresses of 
the examiners and included authorization for VA to obtain the 
requested materials.  In a June 2002 supplemental statement 
of the case, the veteran was notified that the VA, on its 
own, had obtained relevant VA treatment records.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also reflects that all available post-service 
medical evidence identified by the veteran have been 
obtained.  In addition, the veteran has been afforded an 
appropriate VA examination to determine the severity of his 
service-connected urethritis.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.

Factual Background

Historically, the veteran was originally granted service 
connection for urethritis in November 1968; a noncompensable 
evaluation was assigned.  In November 1996, the veteran 
submitted a claim for an increased rating for his service-
connected urethritis.

An August 1996 VA outpatient treatment record notes that when 
the veteran was seen with complaints of low back pain, he 
denied bowel or bladder problems.  A December 1996 VA 
outpatient treatment record notes the veteran's complaints of 
urinary retention and oliguria with incontinence and 
dribbling.  He denied fever, chills, frequency, urgency, 
dysuria, or pyuria.  Examination revealed that the prostate 
was slightly enlarged.  The assessment included incontinence.  
A February GU clinic report notes the veteran's complaints of 
urgency, urge incontinence, slow stream, incomplete voiding, 
frequency every two to three hours and nocturia times zero to 
one.  The assessment included benign prostatic hypertrophy 
and possible detrusor instability.  A March GU clinic report 
notes the veteran's complaints of obstructive and irritative 
symptoms. 

VA hospitalization records dated from March 1997 to April 
1997 note that the veteran was admitted for depression.  
Physical examination revealed increased prostate and normal 
sphincter tone.  

A May 1997 VA GU clinic report notes the veteran's complaints 
of nocturia times three, frequency every two hours, 
dribbling, hesitancy and straining.  Urodynamic study 
revealed findings of bladder outlet obstruction and detrusor 
instability.

In October 2001, the RO sent the veteran a letter requesting 
that he provide the names of all health care providers that 
have treated him for his urethritis since January 1, 1995.  
The veteran has not responded to this request.

A December 2001 VA examination report notes the veteran's 
complaints of frequency ten times a day and four times a 
night.  The veteran also complained of hesitancy with a 
decreased stream and no dysuria.  He stated that he was 
incontinent, with dribbling 14 times per day, and used 
Depends, which he changed two to three times per day.  The 
veteran denied lethargy, weakness, anorexia, weight loss, or 
weight gain.  He denied any surgery on any part of the 
urinary tract.  The veteran had no history of urinary tract 
infections, renal colic, bladder stones, acute nephritis, 
urinary tract disease, or malignancy of the urinary tract.  
The examiner noted the veteran's history of detrusor 
instability and bladder outlet obstruction secondary to 
benign prostatic hypertrophy; he stated that the veteran did 
not need catheterization, dilation, drainage procedures, or 
dietary therapy.  Examination revealed an enlarged, 30-gram, 
boggy prostate.  The diagnoses included: urethritis, 
manifested by detrusor instability and bladder outlet 
obstruction, caused by benign prostatic hypertrophy; and 
incontinence.

As noted above, by rating decision dated in June 2002, the RO 
granted an increased rating for urethritis, assigning a 20 
percent evaluation from November 12, 1996, and a 40 percent 
evaluation from December 28, 2001. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran's service-connected urethritis is currently 
evaluated under Diagnostic Code 7518, stricture of the 
urethra, which is rated as voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7518 (2002).  Voiding dysfunction 
is rated under one of the three subcategories of urine 
leakage, urinary frequency, and obstructive voiding.  See 
38 C.F.R. § 4.115a (2002).  

The rating criteria for urine leakage specify that a 20 
percent rating is warranted where the condition requires the 
wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent rating is warranted if 
the condition requires the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation requires the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day.  38 C.F.R. § 4.115a.

The rating criteria for urinary frequency specify that a 10 
percent rating is warranted where there is a daytime voiding 
interval between two and three hours, or an awakening to void 
two times per night.  A 20 percent rating is warranted where 
there is a daytime voiding interval between one and two 
hours, or an awakening to void three to four times per night.  
A 40 percent evaluation is warranted where the daytime 
voiding interval is less than one hour, or there is awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

The rating criteria for obstructed voiding specify that a 
noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  A 10 percent rating is 
warranted for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.

From November 12, 1996, to December 27, 2001

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code 7518 for the period from November 12, 
1996, to December 27, 2001.  The Board concludes that an 
increased rating for the veteran's service-connected 
urethritis is not warranted for this period.  

For the period from November 12, 1996, to December 27, 2001, 
VA treatment records note that the veteran complained of 
frequency every two to three hours and nocturia from zero to 
three times per night.  There is no evidence that the 
veteran's urethritis required the wearing of absorbent 
materials which had to be changed two to four times per day, 
or catheterization.  Therefore, the disability did not more 
nearly approximate the criteria for an increased rating for 
the period from November 12, 1996, to December 27, 2001.

From December 28, 2001

The veteran is currently assigned a 40 percent evaluation 
under Diagnostic Code 7518 for the period from December 28, 
2001.  The Board concludes that an increased rating for the 
veteran's urethritis is not warranted for this period.  

In order to be assigned an increased (greater than 40 
percent) rating, there must be a showing that the veteran's 
urethritis requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  See 38 C.F.R. § 4.115a.  For the period from 
December 28, 2001, the only evidence of record is a VA 
examination report, which notes that the veteran used 
Depends, which he changed two to three times per day.  
Obviously, therefore, the criteria for an increased rating 
for the period from December 28, 2001, have not been met.

For all the foregoing reasons, the Board concludes that the 
veteran's claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased rating for urethritis is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

